Title: Abigail Adams to Cotton Tufts, 2 August 1790
From: Adams, Abigail
To: Tufts, Cotton


my dear sir
August 2d 1790 N york
Commencment being finish’d some of your cares for my Family will be lesned. I esteem it amongst my blessings that my young Family have all past through Colledge with so much Reputation, and that in scenes strewd thick with dangers, they have escaped so well. I hope their future progress through Life may be equally pure. I feel myself indebted to many of my Friends for the kind care they have excericed towards my sons in the almost constant absence of their Parents, and particularly So to you Sir whose attention has been truly Parental. I hope they will ever mantain towards you a gratefull sense of your kindness.
Mr Adams proposes that Thomas should come on here as soon as may be. I hardly know what studies to advise him too. for some time he appeard inclined to merchandize, but without Stock, there is but a poor prospect, and I do not think that scholors ever make very good Merchants. Mr Adams remitted a Bill of 500 dollors to you which I presume was duly received, but immediatly after this he heard of the arrival of 2 casks of wine which we Suppose will more than swallow up the surpluss. his intention is to send on 40 or 50 dollors more by dr Jeffries who will leave this City in the course of the week. Congress are not yet up, they hope to rise in a few days. you have no doubt seen the funding & Assumption Bills they are not what was wisht by many members of each House, but the danger of finally loosing the Bill was so great, that it was consented to by both houses as an anchor that it would not do to quit, least the whole should go to shipwreck the funding the whole debt at once, at an interest of four pr cent and placing the indents upon the same footing, was what was most earnestly wishd for by many, but the states who were opposed to it, Clamourd so loudly that the best, is done that could be effected the House are now upon ways and means, designing that the first Quarters interest shall be paid on the first of April next. I will thank you sir to let me know by my son Thomas the amount of the little interest I have in your Hands and what proportion is state, & what continential, and whether you cannot fund it in your own Name, giving me some memorandum that you hold in your Hands such an interest belonging to me which may serve in case of accident.
The wine which I suppose is in mr Codmans store we should be glad to have sent round by Barnard our present intention being, not to Remove this winter, but when Congress set mr Adams designs to go & tarry only during the session, which he flatters himself, will be a short one
my best Respects to your good Lady I am sorry for your daughters repeated misfortune I wish my dear sir you could make us a visit here. you would be delighted with this situation, and not in the least wonder, that I shall have a regreet at quitting it—
I am most affectionatly yours
A Adams
